By Judge Melvin R. Hughes, Jr.
The jury in this personal injury automobile accident case returned a verdict in the amount of $5,115 for plaintiff. The jury also specified in its verdict that plaintiff is entitled to interest on $485 of that sum from “August 2002.”
Plaintiff moved to set aside the verdict and award a new trial on the authority of Bowers v. Sprouse, 254 Va. 428, 492 S.E.2d 637 (1997), a case which held that a jury award in the amount of special damages is inadequate as a matter of law. Here, plaintiffs evidence showed $2,359.87 in medical expenses and $2,756.75 for loss wages. These added together total $5,116.62. So, plaintiff argues, except for the cents portion of these figures, the jury’s award is for specials, which under Bowers is verboten. The motion is denied.
What Bowers stands for is an award for the exact amount of specials is inadequate as a matter of law. The $5,115 sum is not the exact amount of specials in this case.
A judgment order on the verdict is entered today consistent herewith. Exceptions have been noted.